News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 P&G DELIVERS THIRD QUARTER CORE EPS UP 5% TO $1.04, ORGANIC SALES INCREASES 3% CINCINNATI, Apr. 23, 2014 - The Procter & Gamble Company (NYSE:PG) reported third quarter fiscal year 2014 core earnings per share of $1.04, an increase of five percent versus the prior year.On a currency-neutral basis, core earnings per share increased 17 percent for the quarter.Diluted net earnings per share were $0.90, an increase of two percent.P&G delivered organic sales growth of three percent for the quarter.Net sales were $20.6 billion, unchanged versus the prior year period, including a negative three percentage point impact from foreign exchange. “P&G’s third quarter results came in as we had expected.This leaves us on track to deliver our top- and bottom-line growth objectives for the fiscal year,” said Chairman, President, and Chief Executive Officer A.G. Lafley.“We’re operating in a slow-growth, highly competitive environment, which places even greater importance on strong innovation and productivity improvement.We’re delivering meaningful product innovations that are attracting more consumers to our brands.We’re making good progress on our productivity plans, with cost savings and enrollment reductions ahead of going-in targets for the year.We’re confident that the cumulative benefits from these innovations and productivity improvements will lead, over time, to improved value creation for consumers, customers and shareholders.” January – March Quarter Discussion All-in net sales were unchanged versus the prior year at $20.6 billion in the January – March quarter, including a negative three percentage point impact from foreign exchange.Organic sales grew three percent.Organic sales were at or above year ago levels in each reporting segment.Volume grew three percent.Pricing increased sales by one percent with higher pricing in each reporting segment, and unfavorable geographic and product mix decreased sales by one percent. Foreign Net Organic Organic Volume Exchange Price Mix Sales Volume Sales Beauty
